This case is before us on rehearing, which was granted in order that we might correctly reform a decree of this court. In our original opinion we amended the judgment of the lower court and rewrote the judgment. In doing so, we inadvertently failed to fix the attorney's fee of plaintiff and to fix the fees of the expert witnesses, both of which had been done by the court below.
We therefore now amend our original opinion and decree herein by fixing the fee of the *Page 280 
attorney for plaintiff at 20 per cent. of the amount awarded to plaintiff, and fixing the fees of the expert witnesses used in the trial below at $15 for each witness, and taxing the expert witness fees as costs. In all other respects the original opinion of this court is reinstated and made the judgment of the court.